

Exhibit 10.4


Amendment Agreement


This Amendment Agreement (the "Amendment") is made as of December 31, 2012 and
further amends the letter agreement dated December 28, 2004, as amended (the
“Letter Agreement"), between you and IHS Inc. (the "Company"), containing the
terms and conditions of your employment with the Company.


The parties agree to amend the provisions of the Letter Agreement as follows:


1. The· third sentence of Section 9 of the Letter Agreement (Release) beginning
with "If you execute such a release within such 60 day period” is hereby deleted
and replaced in its entirety with the following:


"If you execute such a release within such 60 day period, the lump-sum payment
under Section 7(a)(i) and (ii) or under Section 8(a)(i) or (ii), as applicable,
will be made within the 60 day period from the date of your separation from
service. following the execution of such release; provided that any payments
under this Letter Agreement that could be paid during a period that begins in
one taxable year and ends in the subsequent taxable year shall be paid in the
subsequent taxable year."


2. Except as expressly amended herein, the Letter Agreement remains in full
force and effect in accordance with its terms.


 
IHS INC.


         /s/ Jeffrey Sisson
By: _______________________
Jeffrey Sisson
Senior Vice President
Chief Human Resources Officer


Accepted and Agreed:


/s/ Richard Walker
____________________________
Employee Name: Richard Walker




 








